FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                 October 22, 2013
                      UNITED STATES COURT OF APPEALS
                                                   Elisabeth A. Shumaker
                                                                   Clerk of Court
                                   TENTH CIRCUIT


 UNITED STATES OF AMERICA,

          Plaintiff - Appellee,
                                                        No. 13-2016
 v.
                                              (D.C. No. 2:10-CR-00697-RB-1)
                                                         (D. N.M.)
 MARTIN MARTINEZ,

          Defendant - Appellant.


                              ORDER AND JUDGMENT *


Before HARTZ, O’BRIEN, and GORSUCH, Circuit Judges.


      When Martin Martinez pleaded guilty to conspiring to possess cocaine with

the intent to distribute, the district court sentenced him to the statutory minimum

of 60 months in jail. See 21 U.S.C. § 841(b)(1)(B). Now on appeal, his lawyer

has filed an Anders brief.

      Under Anders v. California, 386 U.S. 738 (1967), a defendant’s lawyer may

seek the court’s permission to withdraw from an appeal if “after a conscientious



      *
         After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore ordered submitted without oral argument. This
order and judgment is not binding precedent except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
examination” he finds the appeal “wholly frivolous.” 386 U.S. at 744. The

attorney must then “submit a brief to the client and the appellate court indicating

any potential appealable issues based on the record.” United States v. Calderon,

428 F.3d 928, 930 (10th Cir. 2005) (citing Anders, 386 U.S. at 744). The client

may also submit his own arguments for our consideration. At that point, it

becomes our charge to “conduct a full examination of the record to determine

whether the defendant’s claims are wholly frivolous.” Id. If they are, we may

grant counsel’s motion to withdraw and dismiss the appeal.

      Counsel’s Anders brief identifies two potential grounds for appeal in this

case — grounds echoed by Mr. Martinez in a pro se submission — and we are

aware of no others. We agree with counsel that both lack merit.

      First, Mr. Martinez might argue that the district court erred by failing to

give him credit in its sentencing guidelines calculations for being merely a “minor

participant” in the charged crime. U.S. Sentencing Guidelines Manual § 3B1.2(b)

(2012). The trouble is, the advisory guidelines are irrelevant to Mr. Martinez’s

sentence. A federal statute bound the district court to issue a minimum sentence

of 60 months in this case, no matter what the correctly calculated guidelines

analysis might have suggested. See, e.g., Melendez v. United States, 518 U.S.
120, 129-30 (1996); United States v. Griego, 333 F. App’x 380, 381-82 (10th Cir.

2009). While statutory mandatory minimum sentences can bear their exceptions,

counsel correctly observes that, at least on the record before us, there is no

                                        -2-
indication Mr. Martinez was lawfully entitled to invoke any exception in this

case.

        Second, Mr. Martinez might argue that his counsel was constitutionally

ineffective at sentencing. But claims for ineffective assistance of counsel

typically should be brought on collateral review, not on direct appeal. See United

States v. Brooks, 438 F.3d 1231, 1242 (10th Cir. 2006); United States v.

Galloway, 56 F.3d 1239, 1240 (10th Cir. 1995) (en banc). Neither do we see any

reason why Mr. Martinez’s case presents a reason to depart from this general rule.

        Counsel’s motion to withdraw is granted and this appeal is dismissed. In

addition, the government’s motion to dismiss for late filing of notice of appeal is

denied in light of the district court’s order granting Mr. Martinez’s motion for an

extension of time. See Fed. R. App. P. 4(b)(4).

                                       ENTERED FOR THE COURT



                                       Neil M. Gorsuch
                                       Circuit Judge




                                        -3-